DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 12/22/20 is entered and made of record. 
III.	Claims 1-5 and 11-25 are pending and have been examined, where claims 1-5, 11-21 and 23-25 is/are rejected and claim 22 is/are objected to. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-5 and 11-25 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “using, based on one or more patient images and the fuzzy anatomy model, automatic anatomy recognition (AAR) to recognize and delineate one or more tissue objects, in the body region of interest of a patient, wherein the tissue objects comprise one or more of a subcutaneous adipose tissue (SAT) object a visceral adipose tissue (VAT) object, a muscle tissue object, and / or a bone tissue object” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of medical image recognition, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and found Udupa (US 20170091574) to read on the claimed invention. Details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-5 and 11-25 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is/is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 11-21 and 23-25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Udupa (US 20170091574).

With regards to claim 1, Udupa discloses a computerized method of providing, based on medical images, quantification of body-wide tissue composition including one or more of subcutaneous adipose tissue (SAT), visceral adipose tissue (VAT), muscle tissue, and bone tissue via automatic anatomy recognition, the method comprising the steps of:
generating, based on a set of medical images, a fuzzy anatomy model of a body region of interest (see figure 1, Model Building, construct fuzzy model from the images gathered from database, see paragraph 66, A fuzzy model FM (Ol) is built separately for each of the L objects Ol in B, and these models are integrated into a hierarchy chosen for B, where the output of the first step is a fuzzy anatomic model FAM(B, G) of the body region B for group G) and
using, based on one or more patient images and the fuzzy anatomy model, automatic 
anatomy recognition (AAR) to recognize and delineate one or more tissue objects, in body region of interest of a patient, wherein the tissue objects comprise one or more of a subcutaneous adipose tissue (SAT) object, a visceral adipose tissue (VAT) object, a muscle tissue object, and / or a bone tissue object (see figure 1, object recognition recognize root object and recognize other objects and object delineation, generate seeds for object, see 

    PNG
    media_image1.png
    523
    877
    media_image1.png
    Greyscale

With regards to claim 2, Udupa discloses computerized method as in claim 1, further comprising: determining, using at least positron emission tomography imaging data from the one or more patient images, a disease burden in the body region of interest of the patient (see paragraph 179, potentially also for magnetic resonance imaging (MRI), positron emission tomography (PET) imaging).

With regards to claim 3, Udupa discloses a computerized method as in claim 1, wherein 
generating a fuzzy anatomy model of the body region of interest comprises 
gathering image data from the set of medical images sets (see figure 1, Gather images from database), determining definitions of each body region and organ and delineating them 

With regards to claim 4, Udupa discloses 
a computerized method as in claim 3, wherein using AAR to recognize and delineate to recognize and delineate one or more tissue objects in the body region of interest comprises recognizing and locating organs and/or tissues in the one or more patient images by employing the hierarchical models (see paragraph 20, building hierarchical fuzzy anatomy models of organs for each body region, and see figure 1, building fuzzy model), and
delineating tissue objects indicating specific tissue types in the body region of interest following the hierarchy (see paragraph 20, delineating the organs following the hierarchy, see also table 1, Adipose tissue in the subcutaneous region in the abdomen. adipose tissue Visceral VAT Adipose tissue internal to the abdominal musculature).

With regards to claim 5, Udupa discloses a computerized method as in claim 3, wherein object size and positional relationships of objects are specifically encoded into the hierarchy and subsequently exploited to recognize and delineate the tissue objects in the body region of interest (see paragraph 20, object size and positional relationships are specifically encoded into the hierarchy and subsequently exploited in object recognition in Step (d) and delineation in Step (e)).


    PNG
    media_image2.png
    226
    562
    media_image2.png
    Greyscale
.

With regards to claim 12, see the rationale and rejection for claim 1. Also see figure 30 and paragraph 199 of Udupa:

    PNG
    media_image3.png
    325
    725
    media_image3.png
    Greyscale


With regards to claim 13, Udupa discloses all the limitations of claim 12, but is silent in disclosing 
the system of claim 12, wherein the processor is further configured to determine, using at least image data from the one or more patient images, a disease burden in the body region 

With regards to claim 14, see the rationale and rejection for claim 1. In addition Udupa discloses recognizing and locating organs, which includes tissues, in given images by employing the hierarchical models (see paragraph 20) and modifying to account for anatomic changes occurring during the course of fractionated radiation therapy over several weeks due to weight loss or deformation of tumor and normal tissues (see paragraph 28).

With regards to claim 15, Udupa discloses 
the computerized method of claim 14, wherein the determined abnormal state comprises a disease burden (see paragraph 28, modifying to account for anatomic changes occurring during the course of fractionated radiation therapy over several weeks due to weight loss or deformation of tumor and normal tissues, tumor represents disease region of interest), wherein the disease burden is calculated based on determining, for each voxel associated with the object, a disease severity value indicating presence of a disease in the voxel (see paragraph 20, object size and positional relationships are specifically encoded into the hierarchy and subsequently exploited in object recognition, the size of the object indicates the severity of the disease).

With regards to claim 16, Udupa discloses
T(Ol) corresponding to the state when the objects are recognized in I, where these modified models and the image I form the input to the third step of object delineation which also follows the hierarchical order).

With regards to claim 17, Udupa discloses 
the computerized method of claim 14, further comprising: determining, using at least image data from the one or more patient images, a treatment plan for the particular patient (see paragraph 28, adaptive Radiation Therapy (RT) treatment plan can be developed for use with adaptive RT methods like intensity modulated radiotherapy (IMRT) and Proton Beam Radiation Therapy (PBRT) for use with Computer Tomography).

With regards to claim 18, Udupa discloses 
the computerized method of claim 14, wherein the locating the object in the body region of interest of the particular patient is implemented using virtual landmarks (see paragraph 22 Maximum correlations are achieved at different anatomic locations for SAT and VAT which are both different from the L4L5 junction commonly utilized currently for single slice area estimation as a marker, where the marker is read as landmark).

With regards to claim 19, Udupa discloses 


    PNG
    media_image4.png
    634
    417
    media_image4.png
    Greyscale
.

With regards to claim 20, Udupa discloses the computerized method of claim 14, further comprising: automatically defining, using virtual landmarks, the body region of interest (see figure 15 above, the m’s are read as the landmarks automatically placed).

With regards to claim 21, Udupa discloses 
the computerized method of claim 18, further comprising determining the virtual landmarks based on an iterative principal component analysis process (see paragraph 

With regards to claim 23, Udupa discloses 
the computerized method of claim 1, wherein each of the one or more tissue objects comprise a set of voxels in the body region of interest that are identified as comprising a tissue type associated with the tissue object (see figure 3 above, plurality of tissue on organs are identified):

    PNG
    media_image5.png
    417
    634
    media_image5.png
    Greyscale
.

With regards to claim 24, Udupa discloses 
the computerized method of claim 1, wherein using AAR to recognize and delineate one or more tissue objects comprises determining on a voxel-by-voxel basis an indication of 

    PNG
    media_image6.png
    408
    494
    media_image6.png
    Greyscale
.

With regards to claim 25, see the rationale and rejection for claim 2. 

[4]	Claim Objections
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 4/1/21